Citation Nr: 0942190	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-30 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in May 2006, a statement of the case was issued in 
August 2006, and a substantive appeal was received in 
September 2006.  


FINDING OF FACT

The Veteran does not currently have asbestosis or any other 
asbestos-related disease.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in December 2005.  

In April 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains a report of VA 
examination performed in July 2006.  The examination report 
obtained is fully adequate and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded, and its basic guidelines are now incorporated in 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3; see also Ennis v. Brown, 4 Vet. App. 523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West 12 Vet. App. 347 (1999); VA 
O.G.C. Prec. Op. No. 4-2000 (April 28, 1999).

The Veteran contends that he was exposed to asbestos during 
service on board a ship.  Even if the Board were to concede 
that his exposure to asbestos during service is plausible 
(see McGinty, 4 Vet. App. at 432), the claim must still be 
denied.

Service treatment records do not reflect any symptomatology 
related to respiratory problems.  On a May 1968 Report of 
Medical Examination performed for separation purposes, his 
"lungs and chest" were clinically evaluated as normal.  

Private medical records from Dr. E.B. dated in March 2001 
reflect that the Veteran underwent a chest x-ray.  X-ray 
findings revealed mild interstitial infiltrates, mainly in 
the lung bases.  No pleural abnormalities were detected.  The 
Veteran reported exposure to asbestosis prior to service 
while working with brakes and clutches, as well as during 
service while working in the boiler room in ships.  Dr. E.B. 
noted the occupational history of prolonged exposure to 
asbestos, as well as the radiological findings, and diagnosed 
asbestosis.  

VA outpatient treatment records dated in August 2003 reflect 
probable asbestosis.  In January 2006, the Veteran underwent 
a CT scan of his chest.  The examiner noted that the results 
were consistent with chronic obstructive pulmonary disease.  
In March 2006, Dr. G.V. noted that there was no radiographic 
evidence of asbestosis or asbestosis-related pleural disease.  

The Veteran underwent a VA examination in July 2006.  He 
reported coughing episodes about 5 or 6 years earlier, which 
had progressed to shortness of breath on exertion.  He stated 
that he was not really sure when his symptoms started.  He 
denied any history of asthma.  He reported smoking a pack of 
cigarettes a day, beginning in his teens.  He stated that he 
smoked about 6 cigarettes a day at time of examination.  

Following physical examination, the examiner diagnosed 
chronic lung disease with moderate obstructive lung disease.  
The examiner opined that chronic lung disease was less likely 
than not due to asbestosis.  The examiner reasoned that chest 
x-rays did not clearly show a fibrotic lung disease or 
diffuse nodular infiltrates or nodular infiltrates or nodular 
interstitial fibrosis.  The examiner noted that there was no 
thickened pleura or calcified plaques at the pleura.  The 
Veteran had no findings of the above stated after over 20 
years of his claimed asbestosis exposure.  The examiner also 
noted that the CT scan of the lungs did not detect 
parenchymal changes after more than 20 years of asbestosis 
exposure.  The examiner reasoned that the Veteran's many 
years of smoking should also increase the prevalence of 
pleural and parenchymal changes in the lungs with history of 
asbestosis, which in the Veteran's case did not show any 
pleural or parenchymal changes.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In a July 2006 report, the VA examiner concluded that the 
Veteran did not currently have asbestosis.  Prior to the 
evaluation, the examiner reviewed the Veteran's claims file.  
This included the x-ray and pulmonary function tests 
conducted and diagnosis given by Dr. E.B. in March 2001.  In 
addition, the VA examination was conducted specifically to 
determine the nature and etiology of any asbestosis.  
Furthermore, the opinion of the VA examiner was based on the 
results of a chest x-ray and CT scan, while Dr. E.B.'s 
diagnosis was based on the results of a chest x-ray and 
pulmonary function tests.  The Board views the CT scan to be 
more accurate, specialized, definitive and persuasive than a 
pulmonary function test.  The Board also notes that VA 
outpatient treatment records dated in August 2003 reflect 
probable asbestosis, although March 2006 VA outpatient 
treatment records reflect no radiographic evidence of 
asbestosis or asbestosis-related pleural disease.  The Board 
therefore finds that the July 2006 VA examination findings 
are entitled to more weight than the March 2001 findings by 
Dr. E.B. and the conflicting VA outpatient treatment records.  

As for the Veteran's statements attributing asbestosis to 
service, although he is competent to describe symptoms of 
asbestosis, the claimed disability is not a condition under 
case law where lay observation has been found to be 
competent.  Therefore, the determination as to the diagnosis 
and causation of the Veteran's disability is medical in 
nature, that is, not capable of lay observation.  Where as 
here, the questions involve a medical diagnosis, not capable 
of lay observation, and of medical causation, competent 
medical evidence is required to substantiate the claim 
because the Veteran as a lay person is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis or on medical causation.  38 C.F.R. 
§ 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  For these reasons, the Board rejects the Veteran's 
statements as competent evidence to substantiate that 
asbestosis had its onset in service.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  
38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that 
there is a preponderance of the evidence against the claim 
for service connection for asbestosis.


ORDER

Entitlement to service connection for asbestosis is not 
warranted.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


